Citation Nr: 0110137	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for incomplete left 
ulnar nerve paralysis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974 and from September 1974 to February 1976.

This matter is before the Board on appeal of a September 1999 
rating decision of the of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that the medical evidence on file raises 
claims of entitlement to service connection for a tender and 
painful scar and a skin disorder.  These claims are not now 
before the Board, nor are they inextricably intertwined with 
that which is.  Hence, they are referred to the RO for 
further development.


FINDING OF FACT

The veteran's incomplete left ulnar nerve paralysis is not 
more than moderate in degree.


CONCLUSION OF LAW

The criteria for an increased evaluation for incomplete left 
ulnar nerve paralysis have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Background

The service medical records of the veteran document that he 
is right-handed.

The veteran's left ulnar nerve disability first began in May 
1993.  The appellant complained at that time of numbness and 
tingling in the fourth and fifth fingers of the left hand and 
diminished grip strength.  Medical opinion of record 
indicates that the veteran developed the condition when the 
ulnar nerve became compressed during May 1993 surgery 
performed on his right shoulder at a VA Medical Center 
(VAMC).  During November 1993-March 1994, the veteran was 
assessed at a VAMC for left ulnar nerve entrapment.  After 
nerve conduction studies disclosed a delay in ulnar nerve 
conduction across the elbow, he was diagnosed with left ulnar 
neuropathy.

In February 1994, the veteran filed a claim for benefits for 
his disability of the left upper extremity.  

In April 1994, the veteran underwent an ulnar nerve 
decompression at the left elbow, with epicondylectomy, and 
anterior subcutaneous transposition of the ulnar nerve at a 
VAMC.  

In August 1995, he was afforded a VA examination.  The 
assessment was that the ulnar neuropathy at the left elbow 
had not been remedied by the April 1994 surgery. 

In November 1996, the veteran was granted compensation under 
38 U.S.C.A. § 1151 (West 1991) for paralysis of the left 
ulnar nerve.  The evaluations assigned by the rating action 
were 20 percent from May 24, 1993, 100 percent, under 
38 C.F.R. § 4.30 (2000), from April 19, 1994, and 20 percent 
from June 1, 1994.  In September 1997, the veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, indicating 
his satisfaction with the rating and withdrawing his appeal.

Subsequently, outpatient treatment records from the a VAMC 
were submitted reflecting that the veteran continued to seek 
medical attention for his left forearm.  In this regard, in 
December 1997, the veteran complained of tenderness at the 
radial insert, pain at the radial aspect of the elbow when 
rotating the left hand against resistance, and a positive 
Phalan's sign.  The impression was carpal tunnel syndrome at 
the left wrist with olecranon tendonitis. 

Nerve conduction studies carried out in February 1998 
revealed findings consistent with a neurapraxic lesion of the 
left ulnar nerve at the level of the elbow, and medial motor 
slowing in the left forearm, including the hand.  The 
possibility of a generalized polyneuropathy was raised.

Additional nerve conduction studies were accomplished in 
April 1998, as were electromyographic tests.  During physical 
examination performed with those procedures, the veteran said 
that he had been having problems with the "clamping" of his 
left hand - -  that is, he was sometimes unable to open the 
hand using only the hand itself - - and the examining 
physician noted that the veteran had "poor function" with 
his left hand.  The examining physician noted as well that 
the veteran had muscle strength of 5/5, with no atrophy or 
abnormal tone, and no deficiencies in sensation.  The nerve 
conduction studies and electromyographic test results did not 
suggest that the veteran's neuropathy of the left ulnar nerve 
was due to a broader, peripheral neuropathy.  The impression 
resulting from these procedures was of "chronic, moderately 
severe left ulnar [nerve] entrapment."  

During an orthopedic consultation in June 1998, the veteran 
was noted to have some mild numbness at the left ulnar nerve 
and in the fingers of his left hand.  At that time, the 
appellant again reported that his left hand tended to lock in 
a flexed position, for example, while he was using it to 
work. 

In November 1998, the veteran had surgery to revise the April 
1994 procedure because that surgery had not corrected the 
left ulnar nerve compression.  The second surgery was 
performed at a VAMC.  The procedure was a left ulnar nerve 
revision decompression at the elbow with anterior submuscular 
transmission.  During a pre-surgical consultation, the 
veteran reported experiencing no significant improvement 
since the April 1994 procedure.  He described numbness and 
paresthesia at the ulnar border of the hand, as well as pain, 
and indicated that these had continued to worsen.  He also 
complained of significant sensitivity about the 1994 surgery 
site. 

In November 1998, the appellant was diagnosed with type II 
diabetes mellitus.

In February 1999, the RO issued a rating decision granting a 
100 percent disability rating under 38 C.F.R. § 4.30 from 
November 3, 1998 to January 1, 1999.  

The veteran was given a VA peripheral nerve examination in 
May 1999.  He indicated that his symptoms had not been 
relieved by the November 1998 surgery.  He said that he still 
experienced pain in the left forearm and finger tip numbness 
for which he took acetaminophen and applied heat.  The 
appellant reported further that his left hand still locked in 
one position and said that this problem interfered with his 
ability to work as a gunsmith.  Examination of the left hand 
revealed that the tips of the fingers were numb.  The veteran 
was able to bend all the fingers but not make a tight fist.  
He had notably decreased grip strength in the left hand, but 
no swelling, redness, nodules, or deformity.  Flexion and 
extension of the left wrist were normal.  The left elbow 
appeared enlarged and deformed, and while it showed normal 
flexion, extension was only to 106 degrees.  Supination and 
pronation of the left palm were normal, with moderate pain.  
The assessment was left ulnar nerve paralysis.  The examiner 
commented that the veteran's condition had not changed after 
the November 1998 surgery and most likely was permanent.

In July 1999, the appellant was diagnosed with multiple level 
cervical spinal stenosis, with cervical cord compression, 
degenerative disease, and a small herniation at one level.

In January 2000, the veteran underwent more electromyographic 
tests and nerve conduction studies.  They revealed 
"[m]oderate, chronic neuropathy at the left elbow with no 
evidence of active denervation at [that] time."  During an 
orthopedic consultation held later in that month, the veteran 
was found to have gained no improvement in his condition 
since the November 1998 surgery.  He reported to the 
orthopedist that he still was unable to perform with his left 
hand the fine motions required of a gunsmith.  He complained 
that his left hand felt weak and its fingertips numb.  
Examination of the left arm disclosed that the veteran could 
not fully extend his fingers and that he had decreased 
sensation (both pinprick and light-touch) in his left palm 
and fingers.  There was no evidence of swelling or atrophy.  
The diagnosis was left ulnar neuropathy.  A neurosurgical 
follow-up concerning the fingers in February 2000 revealed 
decreased sensation in the left medial four digits.  The 
veteran was observed to have atrophied flexor carpi ulnaris 
and flexor digitorum profundus muscles.  Reflexes were rated 
as 2 bilaterally.  The left hand was found to be weak in 
comparison to the right.  The neurological impression was 
chronic ulnar neuropathy. 

The veteran testified at a hearing held at the RO in February 
2000.  He maintained that he was ambidextrous.  He described 
the locking of his left hand in grip position and the pain he 
would have with this locking.  He likened this pain to a 
"lightening bolt" moving through from the hand to the 
elbow, and rated it as a 9 on a scale of 10.  He indicated 
that often, his wife would have to help him release the hand 
from the grip position.  His wife gave testimony 
corroborating this account.  The veteran said that he was 
unable either to straighten completely the second, third, 
fourth, and fifth fingers of his left hand, could not flex 
them to the point where they touched the palm, and had no 
feeling in their tips.  He also testified that his occupation 
of gunsmith, which he said he had held for almost eighteen 
years, demanded the ability to work with small tools and to 
execute fine motions of the hands.  He said that he was 
unable to perform his occupation adequately because of his 
left hand deficits.

In July 2000, the RO issued a hearing officer's decision 
extending through May 1999 the 100 percent disability rating 
for left ulnar neuropathy granted in February 1999.

ii.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been provided multiple examinations by VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained. Accordingly, the Board finds that 
the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000). 

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic 
code.  At the same time, findings sufficiently characteristic 
to identify the disease and the disability therefrom and 
coordination of rating with impairment of function are always 
to be expected.  See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

At the outset, although the veteran has characterized himself 
as ambidextrous, the preponderance of the evidence of record 
shows that his dominant hand is the right.  Under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Only one hand is to be considered major.  See 38 
C.F.R. § 4.69 (2000).  Therefore, the veteran's ulnar nerve 
disability has been appropriately treated by the RO as one of 
the non-dominant, or minor, upper extremity. 

The veteran's left ulnar neuropathy currently is rated under 
Diagnostic Code 8516, which concerns complete or incomplete 
paralysis of the ulnar nerve.  A 20 percent rating is 
assigned under this diagnostic code for moderate incomplete 
paralysis of the ulnar nerve of the minor hand.  A 30 percent 
rating is warranted when there is severe incomplete paralysis 
of the ulnar nerve of the minor hand.  A 50 percent rating, 
the highest available under this diagnostic code, is assigned 
for complete paralysis of the ulnar nerve of the minor 
extremity exhibited by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, they are to be 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

A review of the record shows that the veteran's left ulnar 
nerve paralysis is manifested by a limitation of left elbow 
extension; a limitation of flexion and extension of the left 
second, third, fourth, and fifth fingers; finger tip 
numbness; left hand ulnar surface numbness and paresthesia; 
intermittent, painful "locking" of the left hand in the 
grip position; pain with supination and pronation of the left 
hand; and diminished left hand muscle strength.  Still, 
notwithstanding these impairments, the veteran was found in 
January 2000, to show no more than moderate neuropathy, no 
evidence of any muscle atrophy, and no evidence of any 
swelling.  Still other records show that while finger motion 
is limited the appellant is able to bend all of his fingers, 
he has normal flexion and extension of the wrist, and normal 
supination and pronation of the left palm.  While the record 
also shows that the appellant was judged in April 1998 to 
have a moderately severe nerve entrapment, that study was 
conducted prior to a November 1998 surgical revision, and 
post operatively nerve conduction/electromyographic studies 
show no more than a moderate impairment.  Accordingly, the 
Board finds that the appellant's incomplete left ulnar 
paralysis is not more than moderate in degree.  Hence, the 
benefit sought on appeal is denied.

In reaching this decision the Board acknowledges the 
appellant's claim that his disorder is continuing to 
deteriorate, and that it is causing increasing difficulties 
for him as a career gunsmith.  It is, however, well to recall 
that the assigned 20 percent disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Of course, 
should the disorder increase further in the future the 
appellant should file a new claim for an increased rating.  
The nature and extent of his disorder would then be evaluated 
based on the evidence available at that time and the law then 
in effect.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for incomplete left ulnar paralysis 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

